In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                           No. 10-746V
                                    Filed: December 29, 2014

* * * * * * * * * * * * * * * *                               UNPUBLISHED
RACHELLE RUDOLPH,             *
                              *                               Special Master Gowen
          Petitioner,         *
                              *                               Joint Stipulation on Damages;
v.                            *                               Human Papillomavirus (“HPV”)
                              *                               vaccine; Tetanus-diptheria (“TD”)
SECRETARY OF HEALTH           *                               vaccine
AND HUMAN SERVICES,           *
                              *
          Respondent.         *
                              *
* * * * * * * * * * * * * * * *

James D. Myers, Shaffer, Lombardo & Shurin, Kansas City, MO, for petitioner.
Gordon E. Shemin, United States Department of Justice, Washington, DC, for respondent.

                           DECISION ON JOINT STIPULATION1

        On November 1, 2010, Rachelle Rudolph (“petitioner”) filed a petition pursuant to the
National Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-1 to -34 (2006).
Petitioner alleged that as a result of receiving a human papillomavirus (“HPV”) vaccine and/or a
tetanus-diptheria (“TD”) vaccine on or about November 1, 2007, she developed Guillain-Barre
syndrome (“GBS”). Stipulation ¶ 2, 4, filed Dec. 29, 2014. Further, petitioner alleged that she
experienced residual effects of her injury for more than six months. Id. at ¶ 4.
1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by
Vaccine Rule 18(b), each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.


                                                 1
        On December 29, 2014, the parties filed a stipulation in which they state that a decision
should be entered awarding compensation. Respondent denies that the vaccines in question
caused petitioner’s GBS and/or any other injury. Id. at ¶ 6. Nevertheless, the parties agree to the
joint stipulation, attached hereto as Appendix A. The undersigned finds the stipulation
reasonable and adopts it as the decision of the Court in awarding damages, on the terms set forth
therein.

       The parties stipulate that petitioner shall receive the following compensation:

       A lump sum of $120,000.00, in the form of a check payable to petitioner, Rachelle
       Rudolph. This amount represents compensation for all damages that would be
       available under 42 U.S.C. § 300aa-15(a).

       Id. at ¶ 8.

       The undersigned approves the requested amount for petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

         The clerk of the court SHALL ENTER JUDGMENT in accordance with the terms of
the parties’ stipulation.3

       IT IS SO ORDERED.

                                             s/ Thomas L. Gowen
                                             Thomas L. Gowen
                                             Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.


                                                2